Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 9/6/22.  As directed by the amendment: claims 1-7, 9-18, and 20 have been amended, claims 8 and 19 have been cancelled, and claims 21-22 have been added.  As such, claims 1-7, 9-18 and 20-22 are pending in the instant application.

Claim Objections
Claims 1, 13, and 22 are objected to because of the following informalities:  
Regarding claim 1, the language “the counter support” (line 8) is objected to for not maintaining consistency in claim terminology; Examiner suggests amending to read –the counter-support—to match the terminology in line 8.  
Regarding claim 13, the language “the counter support” (line 8) is objected to for not maintaining consistency in claim terminology; Examiner suggests amending to read –the counter-support—to match the terminology in line 8.  
Regarding claim 22, the language “the counter support” (line 8) is objected to for not maintaining consistency in claim terminology; Examiner suggests amending to read –the counter-support—to match the terminology in line 8.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4-5, 9-13, 16-17, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michel et al. (4,934,361) in view of Kiefer et al. (2003/0047183).
Regarding claim 1, Michel shows a gas mask for use with a gas filter or oxygen demand system (see Fig. 1-14, abstract and col. 1 ln. 9-18 for example), the gas mask including an elastic mask body configured to be placed over a mouth and a nose of a user of the gas mask (mask body 10, see col. 3 ln. 47-48, col. 1 ln. 9-18); a connector attached to the mask body (see Fig. 4 for example, connector 71, see also Fig. 1-3 showing where attachment to the mask body is located), the connector having a support projection and being configured to fix a gas filter or fix an end piece of a tube in a mount of the connector (see Fig. 4, support projection 61, mount 76 secures filter 75); and a counter-support attached to the elastic mask body (see Fig. 4 and 11-12, counter-support 43a/b, attached to elastic mask body as shown in Fig. 11), the counter support having a contact area for the support projection of the connector (the contact area being the upper surface in Fig. 11-12 and the surface on the right in Fig. 4 of counter-support 43a/b), wherein the connector and the counter-support are arranged such that a force exerted onto the connector in a direction of the user of the gas mask acts on the contact area of the counter-support at least partially via the support projection and wherein the support projection is integrated at the connector by manufacturing in one piece (see Fig. 4, a force directed towards the user, i.e. to the left in this figure, acts on the contact area of the counter-support, i.e. the right surface of 43a/b in this figure, Fig. 4 showing element 71 being a single piece).  The Michel device is silent as to the counter-support arranged at a frame of an eye-protecting lens of the gas mask; however, Kiefer teaches a similar gas mask which includes filter connection mechanisms located at a frame of an eye-protecting lens of the gas mask (see Kiefer Fig. 1A-C for example, frame of eye-protecting lens 50 having connection mechanisms for filter cartridges at 110).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Michel device to include a frame for an eye-protecting lens, as taught by Kiefer, in order to provide further protection for the user’s face.
Regarding claim 4, the modified Michel device’s support projection at the connector is configured to be directed towards the nose of the user of the gas mask (see Michel Fig. 4, support projection projects towards the left in this figure, where the user’s face and nose is located, see also Fig. 1-3, see Kiefer Fig. 1A-C, 400/110 being the location of the connector).
Regarding claim 5, the modified Michel is silent as to the support projection configured to be in contact with the contact area over a width of between 0.2 cm and 3 cm; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Michel device’s contact area to be over a width of between 0.2 cm and 3 cm in order to optimize to have a desired contact area and furthermore, it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involve only routine skill in the art.  In re Aller, 200 F.2d 454, 456, 105 UPSQ 233, 235 (CCPA 1955).
Regarding claim 9, the modified Michel device’s counter-support is integrated at the frame by manufacturing in one piece (see Kiefer Fig. 1C showing single piece frame 50, the counter-support of Michel provided at this location).
Regarding claim 10, the modified Michel device is such that the counter-support is arranged at the frame such that a force of the support projection, which force acts via the contact area in a direction of the lens, is at least partially absorbed by the frame (see Kiefer Fig. 1C, the lens/frame 50 provided to the Michel device such that the support projection provides a force which is absorbed by the frame).
Regarding claim 11, as best understood, the modified Michel device’s counter-support is arranged with a non-positive-locking connection at the elastic mask body (see Michel Fig. 11 and col. 5 ln. 22-31, elements 44a and b providing for non-positive-locking connection).
Regarding claim 12, the modified Michel device further includes a connection unit, wherein the connector is attached to the elastic mask body via the connection unit (see Michel Fig. 11 and col. 5 ln. 22-31, connection unit 44a and b, see Fig. 4 showing connector 71 being attached to the elastic mask body via this connection unit).
Regarding claim 21, the modified Michel device is such that at least a portion of the connector is configured to extend in a direction away from the frame and the mouth of the user and the nose of the user such that the portion of the connector extends beyond the frame (see Kiefer Fig. 1A which shows connector 400 with ports 110, portion of connector 400 extends away from and beyond the frame of the lens 50 and away from the mouth and nose of the user as shown in Fig. 1A-C, portions 440a-c for example).
Regarding claim 13, Michel shows a respirator system (see Fig. 1-14, abstract and col. 1 ln. 9-18 for example) which includes a gas mask (see Fig. 1-14) including an elastic mask body configured to be placed over a mouth and a nose of a user of the gas mask (mask body 10, see col. 3 ln. 47-48, col. 1 ln. 9-18); a connector attached to the mask body (see Fig. 4 for example, connector 71, see also Fig. 1-3 showing where attachment to the mask body is located), the connector having a support projection and being configured to fix a gas filter or fix an end piece of a tube in a mount of the connector (see Fig. 4, support projection 61, mount 76 secures filter 75); and a counter-support attached to the elastic mask body (see Fig. 4 and 11-12, counter-support 43a/b, attached to elastic mask body as shown in Fig. 11), the counter support having a contact area for the support projection of the connector (the contact area being the upper surface in Fig. 11-12 and the surface on the right in Fig. 4 of counter-support 43a/b), wherein the connector and the counter-support are arranged such that a force exerted onto the connector in a direction of the user of the gas mask acts on the contact area of the counter-support at least partially via the support projection and wherein the support projection is integrated at the connector by manufacturing in one piece (see Fig. 4, a force directed towards the user, i.e. to the left in this figure, acts on the contact area of the counter-support, i.e. the right surface of 43a/b in this figure, Fig. 4 showing element 71 being a single piece); and a gas filter or a demand oxygen system attached to the connector of the gas mask (see Fig. 4, gas filter 75 or filter 92, see col. 6 ln. 67 through col. 7 ln. 15 and col. 8 ln. 15-28).  The Michel system is silent as to the counter-support arranged at a frame of an eye-protecting lens of the gas mask; however, Kiefer teaches a similar gas mask which includes filter connection mechanisms located at a frame of an eye-protecting lens of the gas mask (see Kiefer Fig. 1A-C for example, frame of eye-protecting lens 50 having connection mechanisms for filter cartridges at 110).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Michel system to include a frame for an eye-protecting lens, as taught by Kiefer, in order to provide further protection for the user’s face.  The now modified Michel system is such that the counter-support is arranged at the frame such that a force of the support projection, which force acts via the contact area in a direction of the lens, is at least partially absorbed by the frame (see Kiefer Fig. 1C, the lens/frame 50 provided to the Michel device such that the support projection provides a force which is absorbed by the frame).
Regarding claim 16, the modified Michel system’s support projection at the connector is directed towards the nose of the user of the gas mask (see Michel Fig. 4, support projection projects towards the left in this figure, where the user’s face and nose is located, see also Fig. 1-3, see Kiefer Fig. 1A-C, 400/110 being the location of the connector).
Regarding claim 17, the modified Michel is silent as to the support projection configured to be in contact with the contact area over a width of between 0.2 cm and 3 cm; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Michel device’s contact area to be over a width of between 0.2 cm and 3 cm in order to optimize to have a desired contact area and furthermore, it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involve only routine skill in the art.  In re Aller, 200 F.2d 454, 456, 105 UPSQ 233, 235 (CCPA 1955).
Regarding claim 20, the modified Michel system further includes a connection unit, wherein the connector is attached to the elastic mask body via the connection unit (see Fig. 11 and col. 5 ln. 22-31, connection unit 44a and b, see Fig. 4 showing connector 71 being attached to the elastic mask body via this connection unit).

Allowable Subject Matter
Claims 2-3, 6-7, 14-15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 is allowable over the prior art but includes objections to the claim (see above).

Reasons for Allowance
When read in light of the limitations of the claimed invention, the prior art does not disclose, either alone or suggest in combination, the limitations set forth in the above mentioned claims.  It would not have been obvious to modify the prior art references of record to arrive at the limitations set forth in claims 2-3, 6-7, 14-15, 18, and 22 with impermissible hindsight using Applicant’s own disclosure as a roadmap.

Response to Arguments
Applicant’s arguments, see pg. 9, filed 9/6/22, with respect to the 112b rejection of claim 11 have been fully considered and are persuasive.  One of ordinary skill in the art would recognize a positive-locking connection is the type where the lock is positively connected/made and, for example, vibrations would not loosen the lock, and thus a non-positive locking connection would be the opposite of this type of connection.  The rejection has been withdrawn. 
Applicant's arguments filed 9/6/22 have been fully considered but they are not persuasive.
Applicant’s argument that Michel does not disclose a counter-support arranged at a frame of an eye-protecting lens of the gas mask as Michel does not disclose an eye-protecting lens type gas mask but rather a half mask (see pg. 9-10 of the response) and that Kiefer does not teach a counter-support arranged at a frame of an eye-protecting lens (see pg. 11-12 of the response) is not well-taken.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant 103 combination above, Michel was relied upon for the teaching of the counter-support and its particulars and the Michel gas mask was modified in view of Kiefer (which teaches a gas mask of the type including a frame/eye-protecting lens) to include eye-protecting lens and frame, thus the connector and counter support being located at the frame of the eye-protecting lens, in order to provide further protection for the user’s face.  Michel was not relied upon for the teaching of the frame/eye-protecting lens and Kiefer was not relied upon for the teaching of the counter-support but rather the combined Michel in view of Kiefer device discloses the counter-support located at the frame of the eye-protecting lens.
Applicant’s argument that Michel does not teach or suggest the contact area being between 0.2 and 3 cm and that Applicant has surprisingly discovered that such a sized contact area effectively absorbs force exerted on the connector (see pg. 10-11 of the response) is not well-taken.  Providing the contact area to be of the sized claimed would have been obvious to one of ordinary skill and within their purview to optimize the contact area to such a size.  The argument that such a sized contact area was “surprisingly discovered” is not of probative value as objective evidence must be factually supported and attorney statements or arguments of counsel such as this cannot take the place of evidence in the record.  See MPEP 716.01(c) and In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785